Citation Nr: 0430639	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) resulting from 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty from January 1961 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In August 2004, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The matter of entitlement to a total disability rating based 
upon individual unemployability must be deferred pending 
resolution of the claim for service connection for an 
acquired psychiatric disorder.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The Board notes that the record on appeal shows that the 
veteran was treated at the U.S. Air Force Hospital, Barksdale 
AFB, Louisiana, in January 1965 for an unspecified condition.  
He was transferred for hospitalization and treatment to the 
Wilford Hall USAF Hospital, Lackland AFB, Texas.  In March 
1965, the veteran underwent a physical evaluation board, 
which diagnosed him with a dissociative reaction, acute, 
moderate.  He was subsequently discharged from service.  The 
discharge form, DD Form 214, reflects that he was discharged 
due to "physical disability with entitlement to receive 
disability severance pay."

There is no evidence of treatment or psychiatric 
symptomatology after the veteran's release from service in 
April 1965 until he entered a treatment program for alcohol 
abuse disorder in August 2001.  He was subsequently diagnosed 
with PTSD, major depression, and alcohol depression in April 
2002.

In August 2004 the veteran submitted a statement from his VA 
treating physician that stated that the veteran witnessed his 
friend having his throat cut in Korea and he "was diagnosed 
with posttraumatic stress disorder and major depression as a 
result of this incident."

The veteran's claim for service connection describes his 
psychiatric disability as PTSD.  He asserts that PTSD 
resulted when he witnessed a friend getting his throat cut in 
Korea.  The veteran's service records reveal that, in 1965, 
he was diagnosed with a psychiatric disorder described as an 
acute dissociative reaction.   As a result of a physical 
evaluation board, he was found unfit for duty and separated 
with a 10 percent disability determination.  There is no 
mention in the record, or board hearing, of the death of 
another soldier by getting his throat cut.     

While the veteran has identified his present psychiatric 
disorder as PTSD, the dissociative reaction resulting in his 
separation from service has not been mentioned since it was 
initially diagnosed in 1965.  VA treatment records show 
current diagnoses of a history of alcohol dependence and 
polysubstance abuse, in remission, major depression, as well 
as PTSD.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995); see 
also 38 C.F.R. § 3.159(c)(4) (2003).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The Board notes the veteran has provided competent 
lay evidence of recurrent symptoms of a disability possibly 
associated with, or aggravated by active service.  In light 
of the foregoing, the Board is of the opinion that a VA 
examination addressing the etiology of the veteran's present 
acquired psychiatric disorder, howsoever described, would be 
probative.  In addition, the veteran has failed to submit any 
verifiable stressor information in support of his claim for 
PTSD.  The RO should request such information from the 
veteran.
  
Prior to this examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records.  In this case, there does not appear to be any 
records of treatment for his psychiatric hospitalization 
prior to his military board in 1965.  However, if any such 
records exist, they would normally have been stored 
separately from his other service medical records.  Because 
mental hygiene records are filed by treating facility and 
date, the RO should attempt to obtain such records.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of current VA and 
non-VA medical treatment received for any 
psychiatric disorders.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.

2.  The RO should contact the U.S. Air 
Force Hospital, Barksdale AFB, Louisiana, 
and the Wilford Hall USAF Hospital, 
Lackland AFB, Texas, and request copies 
of all records, including mental hygiene 
records, reflecting treatment provided 
the veteran during 1965.  These records 
should be associated with the record on 
appeal.  If records are unavailable, 
please have the provider so indicate.

3.  The RO should request that the 
veteran provide additional details, to 
include the correct names, dates, and 
circumstances (i.e., the who, what, when 
and where facts), for the stressors he 
experienced in Korea.  If the veteran 
provides the requested details as to 
stressors, the RO should contact the 
National Archives and Records 
Administration (NARA) or any other agency 
such as the National Personnel Records 
Center (NPRC), for evidence to 
corroborate his alleged stressors.

4.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
for an opinion as to whether it is as 
likely as not that he has a current 
psychiatric disorder that began during 
his military service or is related to any 
incident of such service.  The claims 
folder must be available to the examiner.  
The examiner should provide an opinion as 
to whether it is as likely as not that 
the veteran has a current psychiatric 
disorder that began during his military 
service or is related to any event of 
such service, including the psychiatric 
symptoms diagnosed during service as an 
acute dissociative reaction.  A rationale 
must be provided for any opinion given.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

